SAYRE, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
The Baer Company brought an action to recover damages for repairs to a store front by reason of the driving of an automobile by the defendant, Smith, through a plate glass into plaintiff’s store room, and also for loss of such front as a display window for a period of time. It was averred in the petition that there was caused an $80.94 loss for the breaking of the glass, which was paid by the Maryland Casualty Co. and that the plaintiff had to sign his cause of action therefor to the Casualty Co. The defendants deny that the Casualty Co. issued a policy on the plate glass. An objection to¡ the introduction of evidence was sustained at the trial upon the ground that- the plaintiff could not split his cause of action by assigning part to the Casualty Co. and then bring suit on the residue. Error was prosecuted to the Court of Appeals. In reversing the judgment of the lower court, the Court of Appeals held:
1. A single cause of action cannot be split or divided so as to sustain two or more actions for the recovery of the entire claim.
2. The Baer Co. can maintain an action to recover the entire amount of the loss, but the Casualty Co. could not maintain such an action without joining with it as plaintiff the Baer Co., and the Baer Co. could maintain such an action, even though a judgment was obtained by the Casualty Co., because such company had no right to a judgment against the defendant in the absence of the Baer Co.